Citation Nr: 0926199	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  08-07 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to total disability due to individual 
unemployability (TDIU).

3.  Entitlement to a temporary total disability evaluation 
for hospital treatment pursuant to 38 C.F.R. § 4.29 (2008).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to March 
1989 and from February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran testified at a Board hearing by videoconference 
in April 2009. 

As detailed below, the Board is assigning a temporary 
disability evaluation from June 15, 2009.  The Board will not 
speculate on when eligibility for this benefit will cease.  
Therefore, this issue is REFERRED to the RO to make a 
determination at the appropriate time.  See 38 C.F.R. §§ 
4.29, 4.30.


FINDINGS OF FACT

1.  From September 26, 2007, the Veteran's PTSD has been 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

2.  The Veteran is not unemployable by reason of service-
connected disability.

3.  The Veteran has a service-connected disability that has 
required hospital treatment in a VA facility from June 15, 
2009 through the present. 


CONCLUSION OF LAW

1.  The criteria for a disability rating of 50 percent, but 
no higher, for PTSD have been met from September 26, 2007.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.321, 3.159, 4.1-4.14, 4.130, Diagnostic 
Code 9411 (2008).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities alone have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 3.340, 
3.341, 4.16, 4.18, 4.19, 4.25, 4.26 (2008).

3.  The criteria for the assignment of a temporary total 
rating based on hospital treatment or observation due to 
service-connected disability have been met. 38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. § 4.29 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged 
ratings have been considered here.

Separate diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.  As relevant here, Diagnostic Code (DC) 
9411 is assigned for the disability of PTSD and is part of 
the schedule of ratings for mental disorders.  38 C.F.R. § 
4.130.  The general rating formula for mental disorders 
assigns a 10 percent rating on the basis of occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent rating is assigned on the basis of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating on the basis of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is assigned on the basis of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100  percent rating is assigned on the basis of total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130.

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF Scale score is based on 
all of the veteran's psychiatric impairments.  A GAF Scale 
score of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
Scale score of 51 to 60 represents moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with 
coworkers).  A 61 to 70 GAF Scale score indicates some mild 
symptoms (e.g., depressed mood and mild insomnia), or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.

VA law provides that the effective date for an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400 (2008).  Therefore, evidence of the 
Veteran's condition one year prior to the September 2007 
claim for increased rating will be considered here.  This 
includes the October 2006 VA examination.

During the October 2006 VA examination, the Veteran was calm, 
cooperative and pleasant.  He had good personal hygiene.  He 
was alert and oriented.  There were no hallucinations or 
delusions.  He had good insight and judgment.  His main 
symptoms were nightmares, interrupted sleep, intrusive 
thoughts, anger, and hypervigilance.  He also reported 
becoming inpatient with his daughter.  In regard to work, he 
reported having some problems but thought it would be good 
for him to move to a different department until he becomes 
stabilized.  The examiner diagnosed PTSD based on the DSM-IV 
criteria.  The examiner noted that the symptoms were mild and 
assigned a GAF score of 70.

Following the Veteran's claim for an increased rating, a VA 
examination was conducted in January 2008.  Most symptoms 
were consistent with the earlier VA examination.  His 
problems at work, however, became worse.  Upon returning from 
active duty, his job entailed designing highways for the 
state's Department of Transportation.  Due to concentration 
and short-term memory problems, he was unable to continue 
those duties.  He was given different job duties to 
accommodate those deficits.  Nonetheless, he still has 
problems in the new position because it requires him to be 
around people.  He reported having panic attacks at work.  
The situation at work also causes a depressed mood, feelings 
of hopelessness and helplessness, and passive suicidal 
ideation.  His affect at the examination was somewhat 
withdrawn.  The examiner assigned a GAF score of 65.

The Veteran's treating VA social worker submitted a letter in 
August 2008.  The letter summarizes treatment since July 
2005.  Contemporaneous notes of this treatment have also been 
associated with the claims file.  Symptoms described in the 
letter are largely consistent with the VA examinations.  The 
letter adds that the Veteran displays obsessional rituals due 
to poor concentration and memory loss.   The social worker 
assigned a GAF score of 45 as of August 2008.

The Veteran testified at a Board hearing in April 2009.  In 
addition to elaborating on his difficulties at work, the 
Veteran testified that his wife left him for a period of 
time.  She returned when the Veteran promised to get more 
help.  June 2008 statements from the Veteran's wife and 
daughter corroborate this testimony and speak to the 
Veteran's irritability and concentration difficulties.

An increased rating of 50 percent is warranted.  The Veteran 
has had panic attacks and impaired abstract thinking that 
impact his functioning at work.  Disturbances in mood have 
affected his family life.  The Veteran's symptoms were not at 
this level in severity at the October 2006 VA examination.  
They were evident during the January 2008 VA examination and 
worsened in severity over time.  Because it is difficult to 
precisely ascertain when the increase in disability occurred 
and the Veteran is entitled to the benefit-of-the-doubt, the 
Board sets the effective date at September 26, 2007 (date of 
claim).  Although the treatment records show the Veteran's 
symptoms worsening over time, they do not reach the next 
higher level of 70 percent.  The evidence does not show 
deficiencies in most areas with near-continuous panic or 
impaired impulse control.  The Veteran's social worker 
alluded to obsessional rituals but did not indicate what they 
were or how they interfered with routine activities.  The 
disability picture is most consistent with the 50 percent 
rating.

Total Disability Due to Unemployability (TDIU)

The Court of Appeals for Veterans Claims has determined that 
a TDIU claim is "merely an alternate way to obtain a total 
disability rating without being rated 100 percent disabled 
under the rating schedule."  Norris v. West, 12 Vet. App. 
413, 421 (1999).  In essence, a TDIU claim is a type of 
increased rating claim.  Accordingly, under Section 3.155(c), 
governing informal claims, a separate formal claim for TDIU 
is not necessary once a claim for an increased rating has 
been filed.  In these circumstances, VA must accept an 
informal request for TDIU as a claim.  Thus, any evidence in 
the claims file or under VA control (see Bell v. Derwinski, 2 
Vet. App. 611 (1992)) submitted subsequent to the original 
increased rating claim that indicates that there is "current 
service-connected unemployability" requires adjudication of 
the "reasonably raised" claim for TDIU.  Norris v. West, 12 
Vet. App. 413, 421 (1999).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) further expanded on the concept of when an 
informal claim for TDIU has been submitted in Roberson v. 
Principi, 251 F.3d 1378, 1384 (2001).  In Roberson, the 
Federal Circuit held that once a veteran submits evidence of 
a medical disability, makes a claim for the highest rating 
possible, and submits "evidence of unemployability," the 
requirement of 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" is met and the VA must 
consider whether the veteran is entitled to TDIU. 

TDIU is assigned when service-connected disabilities alone 
result in such impairment of mind or body that the average 
person is so disabled that he is precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 
(2007).  If there is only one service-connected disability, 
it must be rated 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated 40 
percent or more and the combined rating must be at least 70 
percent.  38 C.F.R. § 4.16(a).

Finally, the service-connected disabilities must be so severe 
as to produce unemployability, in and of themselves, without 
regard to unemployability attributable to age of the veteran 
or to other disabilities for which service connection has not 
been granted.  38 C.F.R. § 3.341.  That is, TDIU may not be 
assigned if unemployability is a product of advanced age, or 
of other nonservice-connected disabilities, rather than a 
result of functional impairment due solely to service-
connected disabilities.  38 C.F.R. § 4.19.

Here, the Veteran's social worker recommends consideration of 
unemployability.  Much of the evidence shows the Veteran's 
career prospects to be limited because of his PTSD symptoms.  
The Veteran's employer submitted letters in February and 
April 2009 indicating missed work days and lower performance 
in addition to the well-documented change in work duties.  
TDIU is not warranted, however, because the Veteran is still 
employed and the impairment caused by PTSD does not preclude 
him from following a substantially gainful occupation.  

Temporary Total Disability

A total disability rating will be assigned when it is 
established that a service-connected disability has required 
hospital treatment in a VA or an approved hospital for a 
period in excess of 21 days or hospital observation at VA 
expense for a service-connected disability for a period in 
excess of 21 days.  38 C.F.R. § 4.29 (2008).

According to a June 2009 letter from a VA social worker, the 
Veteran is currently participating in a residential program.  
He was admitted on June 15, 2009.  According to VA treatment 
notes associated with the claims file, admission to the 
program required a clear statement from the Veteran's 
treating physician indicating that the residential program is 
the appropriate level of care.  Thus, a total disability 
rating is warranted, effective June 15, 2009.  The 
anticipated completion date of the program is July 30, 2009.  
Because it would be wholly speculative to determine when the 
Veteran's eligibility for a temporary total disability 
evaluation under 38 C.F.R. §§ 4.29, 4.30 will actually cease, 
the Board leaves it to the RO to make this determination at 
the appropriate time after obtaining the appropriate 
evidence.

Extraschedular Consideration

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1).  In this case, however, the record does not 
reflect that the Veteran's PTSD has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  The evidence 
shows that the Veteran missed some days of work, and his 
duties have changed to accommodate his impairments.  He 
continues to be employed.  The Board is granting a temporary 
total disability evaluation to compensate for the Veteran's 
participation in a residential treatment program.  This 
compensation scheme adequately contemplates and compensates 
the Veteran's circumstances.

In the absence of the above factors, the Board finds that the 
requirements for referral of the case for evaluation for an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b)(2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Formerly, proper notice 
included asking the claimant to provide any evidence in his 
or her possession that pertains to the claim.  This element 
of notice was removed from 38 C.F.R. § 3.159, effective May 
30, 2008 as to applications for benefits pending before VA or 
filed thereafter.  Notice and Assistance Requirements, 73 
Fed. Reg. 23,353 (April 30, 2008).  Notice should be provided 
to a claimant before the initial unfavorable decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in October 2007 of the information and evidence 
needed to substantiate and complete claims for increased 
ratings, to include notice of what part of that evidence is 
to be provided by the claimant, what part VA will attempt to 
obtain, and information regarding the appropriate disability 
rating and effective date of any grant of benefits.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was given notice required by Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), concerning the specific notice 
to be given in claims for increase, in May 2008.  To whatever 
extent more timely notice was required, the Board finds no 
prejudice to the appellant in proceeding with the present 
decision.  He appealed the disability evaluation assigned.  
He was given the specific requirements for an increased 
rating for the disability at issue in the rating decision and 
in the statement of the case, so he had actual notice of 
those criteria.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim and by conducting VA examinations.  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

A 50 percent rating, but no higher, is granted from September 
26, 2007 for the Veteran's service-connected PTSD, subject to 
the laws and regulations governing the payment of monetary 
benefits.

Entitlement to TDIU is denied.

Entitlement to a temporary total disability evaluation is 
granted from June 15, 2009, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


